Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 1 of 23 PageID# 1




             IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF VIRGINIA


                                Alexandria Division




RANDI LEE ECKHARDT,
      Dtsabled: Suspect Classification

GWEN RUTH PRICER,
      Disabled                                          Case No.


                   Plaintiffs


      V.                                                 Jury TrialDYes Dng

THE CITIZENS NATIONAL BANK OF BLUFFTON
CITIZENS BANCSHARES INC.
THE CITIZENS NATIONAL BANK. LIMA OHIO
MARY ANN GEORGE


                   Defendants




                     COMPLAINT FOR NEGLIGENCE

                   Plaintiffs Randi Lee Eckhardt, who is "saddled with such

dtsabilities'* and is a citizen of the "Suspect Classification", 411 U.S.C. § 1, 28,

and thus requires the protections provided under the Fourteenth Amendment

to the U.S. Constitution andGwen Ruth Pricer.who is medically disabled with

Aggressive Metastatic Cancer, 258 N.W. 558, 567, bring this case against The

Citizens National Bank Of Bluffton, Citizens Bancshares Inc, The Citizens

National Bank Lima, Ohio, Mary Ann George, Vice President Loan Originator
Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 2 of 23 PageID# 2
Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 3 of 23 PageID# 3
Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 4 of 23 PageID# 4
Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 5 of 23 PageID# 5
Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 6 of 23 PageID# 6
Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 7 of 23 PageID# 7
Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 8 of 23 PageID# 8
Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 9 of 23 PageID# 9
Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 10 of 23 PageID# 10
Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 11 of 23 PageID# 11
Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 12 of 23 PageID# 12
Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 13 of 23 PageID# 13
Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 14 of 23 PageID# 14
Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 15 of 23 PageID# 15
Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 16 of 23 PageID# 16
Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 17 of 23 PageID# 17
Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 18 of 23 PageID# 18
Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 19 of 23 PageID# 19
Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 20 of 23 PageID# 20
Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 21 of 23 PageID# 21
Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 22 of 23 PageID# 22
Case 1:18-cv-01269-LMB-TCB Document 1 Filed 10/09/18 Page 23 of 23 PageID# 23
